DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claims 7 and 8, line 1 states “The feedback mechanism as claimed in claim 1”. This should read “The medicament delivery device as claimed in claim 1” as claim 1 recites a medicament delivery device not just a feedback mechanism. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first state" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as “the pre-tensioned state”.
Claims 2-8 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (US Patent Pub. 20130035642).
Regarding Claim 1, Daniel teaches (Figs 3-6) a medicament delivery device (1) that notifies a user of a start of expulsion of medicament from a medicament container (80), wherein the medicament delivery device comprises: 
a housing (20); 
a needle cover (30) slidably positioned within the housing (see Figs 2A-2D, the component 30 has slid within housing 20; [0042]) and having a first axial position (Fig 8) and a second axial position (Fig 10); 
a signal generating member (110) comprising two proximally extending legs (111); 
a plunger rod (90) releasably fixed relative to the housing in a pre-tensioned state [0050], where the plunger rod is hollow (see [0040] teaching 91 arranged within 90) and has an open distal end (94) and a proximal end (See Figs 6A-6C; spring 91 extends out of the proximal end of 90); and 
a spring (91) positioned within the plunger rod (90), where the spring is compressed (Fig 6A) when the plunger rod is in the pre-tensioned state (Fig 6A is interpreted as the first state) biasing the proximal end to move the plunger rod proximally and biasing the signal generating member to axially move in a distal direction  (see Figs 6B and 6C), 
wherein the signal generating member (110) is arranged to partially surround the plunger rod (90; see Fig 3), 
wherein axial movement of the needle cover from the first axial position to the second axial position releases the plunger rod causing decompression of the spring so that the spring drives the signal generating member distally relative to the housing to generate an audible signal indicating that medicament expulsion from the medicament container has commenced (see [0059]  teaching the movement of 30 causes the release of the plunger rod 90 and the spring 91; see [0055-0060] teaching how this movement causes the signal generating member 110 to create an sound as it moves a “sound generating distance”).  
Regarding Claim 2, Daniel teaches the medicament delivery device of claim 1, wherein the signal generating member (110) is U-Shaped (see Figs 4a-4b; [0047]) and has a distal transversal end portion (112).  
Regarding Claim 3, Daniel teaches the medicament delivery device of claim 1, wherein each leg (111) comprises a foot (113) at a terminal proximal end.  
Regarding Claim 4, Daniel teaches the medicament delivery device of claim 1, wherein the legs flex radially prior to the generation of the audible signal (see Figs 6A-6C, in figs 6A-6B the legs 111 and feet 113 are flexed radially, and in Fig 6C, when the audible signal is generated the 111 and 113 are in a relaxed state; [0049]).  
Regarding Claim 7, Daniel teaches the medicament delivery device as claimed in claim 1 wherein the signal generating member (110) comprises an elongated U-shaped bracket (see Figs 4a-4b; [0047]) supporting the two proximally extending legs (111), where each leg is flexible and is provided with radial feet (113) extending radially relative to a longitudinal axis of the housing (See [0049]).  
Regarding Claim 8, Daniel teaches the medicament delivery device as claimed in claim 1, wherein the plunger rod (90) has an external surface configured to operatively engage the legs (111) of the signal generating member (110) radially outwards (See Fig 6A-6B), and to guide axial displacement of the signal generating member (See Fig 6C; [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Patent Pub. 20130035642) in view of Olson (US Patent Pub. 20160250417).
Regarding Claim 5, Daniel teaches all elements of claim 1 as described above. Daniel does not teach the medicament delivery device further comprising a rod that is positioned within the spring, where the rod has a longitudinal axis.  
Olson teaches (Fig 3) a medicament delivery device comprising a rod (40) that is positioned within a spring (38), where the rod has a longitudinal axis (6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medicament delivery device of Daniel such that it included a rod that is positioned within the spring, where the rod has a longitudinal axis as taught by Olson. One of ordinary skill in the art would have been motivated to do so in order to add a locking arrangement to the medicament delivery device to ensure that the spring remains in a first state prior to the device being used (Olson [0039]).
Regarding Claim 6, the combination of Daniel and Olson teaches all elements of claim 5 as described above. Daniel further teaches the medicament delivery device wherein the signal generating member (110) flexes radially relative to the longitudinal axis when the needle cover (30) moves from the first axial position to the second axial position (see [0055-0060] teaching that the distal movement of 30 (the movement from a first position to a second position) causes plunger 90 to be released and causes 110 to move. This movement of 110, causes the legs 111 to flex radially inward).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783